[Cite as Cincinnati Bar Assn. v. Davis, 138 Ohio St. 3d 1218, 2014-Ohio-3.]




                      CINCINNATI BAR ASSOCIATION v. DAVIS.
  [Cite as Cincinnati Bar Assn. v. Davis, 138 Ohio St. 3d 1218, 2014-Ohio-3.]
  (No. 2012-0687—Submitted December 30, 2013—Decided January 3, 2014.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Michael William Davis, Attorney
Registration No. 0016994, last known business address in Fort Thomas,
Kentucky.
        {¶ 2} The court, coming now to consider its order of October 30, 2012,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of one year with six months stayed on the condition that respondent
commit no further misconduct, finds that respondent has substantially complied
with that order and with the provisions of Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ________________________